IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                        _________________________

                               No. 95-50053
                            (Summary Calendar)
                        _________________________


JOYCE HUNT,
                                               Plaintiff-Appellant,

                                  versus

TEXAS ARMY NATIONAL GUARD,
ET AL.,

                                               Defendants-Appellees.

         ____________________________________________________

               Appeal from United States District Court
                  from the Western District of Texas
                             (A-94-CA-550)
          __________________________________________________
                            (July 25, 1995)

Before DUHÉ, WIENER and STEWART, Circuit Judges.

PER CURIAM:*

     Joyce Hunt filed suit against her employer, the Texas Army

National Guard and several of her supervisors for monetary and

injunctive relief for damages arising from alleged state and

federal claims of harassment, contractual breaches, retaliatory

actions, and discrimination.            The district court granted the

defendants'    motion    to   dismiss    for   lack   of   subject   matter

jurisdiction and denied Hunt's motion for new trial.           We affirm.

     *
         Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
                                         FACTS

      Captain Joyce Hunt served as a part-time General Supply

Officer to the Texas Army National Guard at Camp Mabry, Austin,

Texas.      On or about September 17, 1989, her three year old son was

involved in an accident which left him paralyzed and hospitalized

for lengthy periods of time.             In the first forty-one pages of the

plaintiff's original complaint, Hunt's allegations include, inter

alia, the following:

      In     1990   her    direct   supervisor,     Major   Charles     Johnson

(Johnson), often appeared to be upset with her and accused Hunt of

using her son's health as an excuse to miss drill duty.1                    She

complained about Johnson's conduct to his superior and was informed

that Johnson had reported deficiencies in her work and drill duty

attendance.      Johnson also asked Hunt to include false information

in an Officer Evaluation Report on one of her subordinates and,

when she detailed this situation in a written memorandum sent to

Johnson and his supervisor, she was relieved of her duty to review

the   job    performance     of   that    subordinate   officer.      Johnson's

supervisors defended him and refused to listen objectively to

Hunt's concerns.2         Ultimately, Johnson pressured Hunt to transfer



      1
          Hunt alleges that Johnson had sexually harassed her in
the past and that she knew from both hearsay and from personal
observation that he exhibited inappropriate sexual behavior toward
other African-American female soldiers.        She suggests that
Johnson's conduct arose from his knowledge of, and feelings about,
her observations.
      2
          Hunt alleges that the remaining defendants either
participated in, or approved, the various incidents of harassment
and the attempts to either discharge her or to pressure her into
transferring from the Guard.
out of the unit.      Twice she was told that she was discharged.3

Although Johnson called her home several times and harassed her in

a loud, rude manner about the discharge or transfer, Hunt refused

to sign an OER for reassignment (discharge from the National

Guard).    Hunt continued to attend drill duty;   she also continued

to pursue various transfer options and sent in a school request.

She was told that, at Johnson's instruction, the request was not

processed because she was to be discharged.4      Her discharge "was

denied by high headquarters due to lack of proof."    Hunt complains

that she was required to take some tests earlier than were other

soldiers, and she complains that she was denied the opportunity to

take other tests until after others had already done so.    She also

complains that, during the entire period of harassment by Johnson

and his supervisors, documents which Hunt submitted were often lost

or misplaced while similar documents submitted by others were not

lost.    Finally,   Hunt complains that she inquired about a position

with "the EEO", but was informed that it would be inappropriate for

     3
          Hunt alleges that in December 1990, she was informed by
Colonel Henry L.S. Jezek that her job performance had been
marginal, that she was being discharged from drill duty, that she
was no longer needed in the National Guard, and that Johnson had
told Jezek that Hunt was not doing her job.     Hunt responded by
telling Jezek that Johnson was a dishonest officer.        Shortly
thereafter, her position was advertised as vacant; she was removed
from the unit mailing list and denied the opportunity to attend a
staff meeting.
     Hunt also alleges that (1) she was informed in 1992 that
another discharge was recommended; (2) a July 1992 memorandum
indicated that she was placed on administrative leave and was not
to attend drill duty while on such leave; and (3) she was later
denied the opportunity to return to her previous position.
     4
          Hunt was eventually given a slot in the school and
successfully completed the courses which she took.

                                   3
her to apply for the position because she had filed a complaint

with "the EEO".

       Hunt filed suit in state district court against the Texas Army

National Guard (the Guard) and the Adjutant General, as well as her

superior officers, Major Charles "Rocky" Johnson, Colonel Richard

Brito, Colonel Barry G. Ottley, Major Bobby R. Glaze, Colonel Henry

L.S. Jezek, Colonel Raymond C. Peters, and Captain Thomas M.

Sheffield.       She alleged violations of state and federal statutes

which include the following: Title VII of the Civil Rights Act; 42

U.S.C. §§ 1981 and 1983; the Texas Commission on Human Rights Act,

Tex.Lab.Code.Ann. § 21.001 et seq.; the Texas Whistleblower Act;

state and federal constitutional violations; breach of contract;

intentional interference with contract; and other state claims such

as   loss   of   consortium,   wrongful   termination,    and   intentional

infliction of emotional distress.         Hunt further asserted that she

is still required to report to drill duty but is required to

perform no job or responsibility; thus, she has been isolated from

other Guard personnel to the detriment of her military career.          The

defendants removed the case to federal district court on the basis

of 28 U.S.C. § 1331 federal question jurisdiction.          The defendants

then   moved     for   dismissal   pursuant   to   Fed.R.Civ.P.   12(b)(6),

asserting inter alia that Hunt's claims are not justiciable in a

civilian court because they involve military personnel decisions.



       The district court observed that the conduct complained of in

Hunts allegations "all . . . relates to her responsibilities in the


                                      4
Texas Army National Guard and the decisions of officers therein",

and determined that it had no subject matter jurisdiction over

these claims under the principles discussed in Crawford v. Texas

Army National Guard, 794 F.2d 417 (5th Cir. 1986; Holdiness v.

Stroud, 808 F.2d 417 (5th Cir. 1987); and Farmer v. Mabus, 940 F.2d

921 (5th Cir. 1991).     Hunt filed a motion for new trial which the

district court denied.    She appeals the district court's dismissal

of her claims and its denial of her motion for new trial.

                              DISCUSSION

     Hunt's claims center upon the decisions, acts, and omissions

of   her   military     supervisors    regarding   her   duties   and

responsibilities.      She contends that, through myriad acts of

harassment during 1989-1992, her supervisors sought to undermine

her performance evaluations and sought to have her removed from the

Guard. She requests, inter alia, that the defendants be ordered to

compensate her for the damage done to her career, that they be

punished for their harassment and its effect upon her mentally and

professionally, and that they be enjoined from future such conduct.

Hunt also contends that Crawford was wrongly decided.

     We decline Hunt's invitation to reexamine the law stated in

Crawford and Holdiness, and adhere to the law of Freres v. United

States, 340 U.S. 135, 71 S.Ct. 153 (1950) and Chappell v. Wallace,

462 U.S. 296, 103 S.Ct. 2362, 76 L.Ed.2d 586 (1983) as expressed in

their Fifth Circuit progeny, Crawford, Holdiness, and Farmer.

These cases express the general principle that civilian courts may




                                   5
not sit in plenary review over intraservice military disputes. See

Farmer, 940 F.2d at 924.

     In Holdiness, we addressed the justiciability of 42 U.S.C. §

1983 claims for injuries suffered by military personnel as a result

of actions taken by their military superiors, and observed that "§

1983 does not afford a cause of action against Guard personnel for

their service-connected actions."    Holdiness, 808 F.2d at 423.    As

noted above, Hunt's claims attack the service-connected conduct of

her military supervisors.   Accordingly, we find that Hunt's § 1983

claims are not justiciable.   Likewise, Hunt's other federal claims

are beyond the proper scope of judicial inquiry because they

present a situation in which military decision making "would be

undermined by a judicially created remedy exposing officers to

personal liability at the hands of those they are charged to

command."   Chappell, 462 U.S. at 300, 103 S.Ct. at 2367.          The

remedies5 sought by Hunt would be so disruptive to military service

    5
          Hunt's complaint alleged the following damages: loss of
future earnings due to a denial of training and promotional
opportunities, and due to emotional distress; psychological trauma
and associated treatment costs; pain and suffering.             She
specifically claimed compensatory and punitive damages in excess of
two million dollars from the Texas Army National Guard, and the
individual defendants in their individual and official capacities.
She sought punitive damages to prevent future acts of "intentional,
conspiratorial and outrageous" disparate treatment. In addition to
the compensatory and punitive damages, Hunt requested (1) that the
district court order her reinstatement "to an appropriate position
. . . free from harassment with no loss in income, in seniority,
vacation benefits, or other benefits of employment that would have
accrued to [her] but for the unjust supervisory practices"; (2)
that she be assigned to a position with a supervisor who has a
demonstrated track record of non-discriminatory practices, a
position "in which she may receive proper training for promotional
opportunities which have been which she has been systematically
denied during her employment with the Texas Army National Guard;

                                 6
that her claims should not be entertained by the federal courts.

See   and   compare,   Holdiness   at    423.    Because    there   are   no

justiciable    federal   claims    presented    herein,    we   affirm    the

dismissal of Hunt's remaining state claims as well as the denial of

her motion for new trial.6

                              CONCLUSION

      For the foregoing reasons, Hunt's federal claims are not

justiciable in the federal courts.          Accordingly, we AFFIRM the

judgment of the district court.




and (3) that the defendants be enjoined from continuing to harass,
discriminate and retaliate against her.
      6
          Given the non-justiciability of Hunt's claims, we do not
address her remaining arguments.

                                     7